CONCURRING OPINION
By HORNBECK, J.
I agree with my associates that on the facts in this case the Director of Public Safety is required to issue a permit to relator because it must be determined that “the cause for such solicitation to be made is worthy.” Having so found it could not be held that the cause “is incompatible with public interest.” The director has refused unconditionally to issue a permit. However, ihe mandatory authority of this court has been exercised and exhausted when we order the director to issue a permit to the relator.
The express powers granted to the Director of Public Safety by the ordinance are to issue licenses and grant permits to the organizations named, which have met the requirements, to use the streets,, offices and buildings of the City of Columbus for public solicitation of.jfunds. These granted powers carry with them by imp1ica,tion such incidental powers as are indispensable. *474to accomplish the objects and purposes of the ordinance.
Among other facts required to be set forth in the application for a permit is “the time when such solicitation shall be made,” etc. The director on receipt of the application is required to make such investigation as he deems best before issuance of the permit.
An indispensable purpose of the ordinance is that the time when the sales or solicitations shall be conducted be given consideration and acted upon by the director. The director has certain discretionary power to fix the time for which the permit shall be issued. Without such power there could be no order or system in the administration of the ordinance. There may be little oi opportunity to exercise this discretion in the instant case, but we should not act sc- that it may be implied that it does not obtain.